DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the amendment filed 9/26/2019. Claims 1-12 have been amended. No claims have been added or cancelled. Claims 1-12 are pending and an action is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2016/0337904 (hereinafter Hsu), in view of Yerrabommanahalli et al US 2016/0183085 (Hereinafter Yerra) and Lindheimer et al. US 2016/0095050 (hereinafter Lind).


connecting to a non-cellular wireless local area network of the wireless routing device (WLAN discovery & measurement 212 & WLAN association 241); 
sending a request to the cellular network gateway to access the voice service (UE NCIWK Capability Negotiation 211 is sent to the cellular base station to request a negotiated access to service using its current capabilities) [Hsu, ¶25]; 
receiving a request from a voice service access controller, for any observed wireless local area networks [HSU, Figure 2, 212, ¶25]; 
generating a list of any observed non-cellular wireless local area networks and observed cellular networks [Hsu, Figure 2, 222, ¶25 (generating a report of observed APs/WLANs)] and then perform sending of the list to the voice service access controller via the non-cellular wireless local area network interface [Hsu, Figure 2 WLAN Measurement report 222, ¶25 (At step 222, UE 202 sends measurement reports with corresponding AP ID, such as SSID, BSSID, and HESSID, to eNB 203. * Alternatively, the AP can send reports to the eNB directly if such an interface exists.*)]; 
receiving an identity of one of the listed non-cellular wireless local area networks or the observed cellular networks from the voice service access controller, the identified network representing an candidate network for accessing the voice service and enabling the respective cellular network base station or the non-cellular wireless network interface associated with the identified network to access 
However, regarding the UE accessing a voice service via a cellular network, Figure 1 of Yerra depicts a  mobile device (UE 102) to access a voice service available at a cellular network (Cell network represented by a RAN component 206), the mobile device having a cellular network interface (Cellular wireless circuitry 104A) for accessing the voice service via a cellular network base station(206)  and a non-cellular wireless local area network interface (Non-Cellular wireless circuitry 104B) for accessing the voice service via a wireless routing device (208) and a cellular network gateway (212) [Yerra, Figure 2]. Yerra also teaches connecting to a non-cellular wireless local area network of the wireless routing device [Yerra, Figure 2 (UE established connection to Non-3GPP IP Wireless Access Point 208) ¶16, Lines 24-27 and 35+]; and it additionally teaches sending a request to the cellular network gateway to access the voice service [Yerra, ¶40]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be 
However Lind teaches receiving a request from a voice service access controller, for any observed wireless local area networks and cellular networks [Lind, ¶26 (The ANDSF policies are received from a server which act as a request to measure and evaluate APs and BSs coverage with respect to the WIFI and 3GPP networks) ¶8-¶10]; 
generating a list of any observed non-cellular wireless local area networks [Lind, ¶31] and observed cellular networks [Lind, ¶50];
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating that the UE may receive a request from a controller for any observed wireless LANs and Cellular networks. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to networks that will continue provide the end-user with enhanced coverage and preferred signal quality during calls to improve the overall perceived user experience.




a cellular network interface for accessing the voice service via a cellular network base station (eNB 203); 
a non-cellular local area network interface (radio transceiver interface of the UE is indicated by the UE's radio connection) for accessing the voice service via a cellular network gateway of the cellular gateway (AP 202) [Hsu, Figures 1 and 2, ¶21-¶25]; 
means for sending a request to the cellular network gateway to access the voice service (UE NCIWK Capability Negotiation 211 is sent to the cellular base station to request a negotiated access to service using its current capabilities) [Hsu, ¶25]; ; 
means for receiving a request from a voice service access controller, for any observed non-cellular wireless local area networks and cellular networks [HSU, Figure 2, 212, ¶25 (receiving circuitry for receiving request to perform measurements of available networks)]; 
means for generating a list of any observed non-cellular wireless local area networks and observed cellular networks [Hsu, Figure 2, 222, ¶25 (generating a report of observed APs/WLANs)]; 
means for sending the list to the voice service access controller via the non-cellular local area network interface [Hsu, Figure 2 WLAN Measurement report 222, ¶25 (At step 222, UE 202 sends measurement reports with corresponding AP ID, such as SSID, BSSID, and HESSID, to eNB 203. * Alternatively, the AP can send reports to the eNB directly if such an interface exists.*)]; 
means for receiving an identity of one of the listed non-cellular wireless local area networks or the observed cellular networks from the voice service access controller, the identified network representing a candidate network for accessing the voice service; and wherein the respective cellular network interface or the non-cellular wireless local area network interface associated with the identified network is enabled to access the voice service [Hsu, Figure 2, receiving the traffic steering command 232 
However, regarding the UE accessing a voice service via a cellular network, Figure 1 of Yerra depicts a  mobile device (UE 102) to access a voice service available at a cellular network (Cell network represented by a RAN component 206), the mobile device having a cellular network interface (Cellular wireless circuitry 104A) for accessing the voice service via a cellular network base station(206)  and a non-cellular wireless local area network interface (Non-Cellular wireless circuitry 104B) for accessing the voice service via a wireless routing device (208) and a cellular network gateway (212) [Yerra, Figure 2]. Yerra also teaches connecting to a non-cellular wireless local area network of the wireless routing device [Yerra, Figure 2 (UE established connection to Non-3GPP IP Wireless Access Point 208) ¶16, Lines 24-27 and 35+]; and it additionally teaches sending a request to the cellular network gateway to access the voice service [Yerra, ¶40]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Yerra, indicating that 
However Lind teaches receiving a request from a voice service access controller, for any observed wireless local area networks and cellular networks [Lind, ¶26 (The ANDSF policies are received from a server which act as a request to measure and evaluate APs and BSs coverage with respect to the WIFI and 3GPP networks) ¶8-¶10]; 
generating a list of any observed non-cellular wireless local area networks [Lind, ¶31] and observed cellular networks [Lind, ¶50];
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating that the UE may receive a request from a controller for any observed wireless LANs and Cellular networks. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to networks that will continue provide the end-user with enhanced coverage and preferred signal quality during calls to improve the overall perceived user experience.

Regarding claim 2, Hsu, in view of Yerra teaches the scanning of networks in Hsu, Figure 2 212 (WLAN discovery and measurement and 222 WLAN measurement report), but it does not teach neighboring networks being scanned.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating that the neighboring networks will be scanned. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to networks that will continue provide the end-user with enhanced coverage and preferred signal quality during calls to improve the overall perceived user experience.

Regarding claim 3, Hsu, in view of Yerra teaches the method according to claim 1, wherein receiving network measurement reports [Hsu, Figure 2, WLAN Measurement 222], but it does not teach accessing the cellular network interface and retrieving cellular network measurement reports used for cellular base station migration.
However Lind teaches a method further comprising accessing the cellular network interface and retrieving cellular network measurement reports used for cellular base station migration [Lind, Figure 7, 1030-1110-1140-1150-1130 or 1160-1170, and also see ¶144-¶145 & ¶153-¶156](the cellular interface is used by the devices to access and perform cellular RAN quality measurements which are obtained and 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating that the neighboring network. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to networks that will continue provide the end-user with enhanced coverage and preferred signal quality during calls to improve the overall perceived user experience.

Regarding claim 4, Hsu, in view of Yerra teaches the method according to claim 1, while it teaches obtaining measurements of networks [Hsu, Figure 2, Steps 212 & 22], it does not teach generating quality scores for each network. 
However, Lind teaches further comprising generating quality scores for each of the observed cellular networks and the non-cellular wireless local area networks [LIND, ¶31, ¶38 & ¶154 (teaches wherein the measurements of the networks -non-cellular WLANs and cellular RANs are arranged in a list according to their respective quality measure indicated)]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating the best quality networks observed and scored via scanning. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to 

Regarding 5, Hsu, teaches the method according to claim 1, specifically the mobile device operable to connect to WLANs and Cellular networks [See Hsu, Figure 2], but it does not teach wherein the mobile devices connects to voice service via the cellular network using VoLTE and non-cellular networks using VoWiFi
However, Yerra teaches wherein the mobile device is operable to connect to the voice service via the cellular network using Voice over Long Term Evolution (VoLTE) [Yerra, ¶26]and to connect to the voice service via the non-cellular local area network using Voice over Wi-Fi (VoWiFi) [Yerra, ¶39-¶40]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, indicating a method and system of accessing networks for performing connections and communication of WLANs and Cellular networks, with the teachings of Yerra, indicating the ability to connect to voice services via VoLTE and VoWiFi. The resulting benefit of the combination would have been the ability to improve the overall coverage by allowing for a more robust fallback to other types of radio access technologies.

Regarding claim 7, the combination of Hsu, in view of Yerra and Lind teaches The apparatus according to claim 6, further comprising means for scanning for neighboring networks and accessing a wireless local area network neighbor report [See the rejection of claim 2. Similar rationale applied to the rejection of claim to is hereby applied to reject claim 7 in combination with the motivation to combine the applied references]. 



Regarding claim 9, the combination of Hsu, in view of Yerra and Lind teaches the apparatus according to claim 6, further comprising means for generating quality scores for each of the observed non-cellular wireless local area networks and cellular networks. [See the rejection of claim 4. Similar rationale applied to the rejection of claim to is hereby applied to reject claim 9 in combination with the motivation to combine the applied references]. 

Regarding claim 10, the combination of Hsu, in view of Yerra and Lind teaches the apparatus according to claim 6, wherein the mobile device is operable to connect to the voice service via the cellular network using Voice over Long Term Evolution (VoLTE) and to connect to the voice service via the non-cellular local area network using Voice over Wi-Fi (VoWiFi). [See the rejection of claim 5. Similar rationale applied to the rejection of claim to is hereby applied to reject claim 10 in combination with the motivation to combine the applied references].

Regarding claim 11, the combination of Hsu, in view of Yerra and Lind teaches a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 1 [Hsu, Figure 1 (Memory 131 storing program 134 to be executed by the processor 132)]. 


at least one processor (132) and memory (131) for operating a mobile device (130) to access a voice service available at a cellular network (Cell network represented by a RAN component eNB 203), the mobile device having a cellular network interface (radio transceiver interface of the UE is indicated by the UE's radio connection) for accessing the voice service via a cellular network base station (eNB 203) and a non-cellular wireless local area network interface for accessing the voice service via a wireless routing device and a cellular network gateway (AP 202) [Hsu, Figures 1 and 2, ¶21-¶25], by: 
connecting to a non-cellular wireless local area network of the wireless routing device (WLAN discovery & measurement 212 & WLAN association 241); 
sending a request to the cellular network gateway to access the voice service (UE NCIWK Capability Negotiation 211 is sent to the cellular base station to request a negotiated access to service using its current capabilities) [Hsu, ¶25]; 
receiving a request from a voice service access controller, for any observed wireless local area networks [HSU, Figure 2, 212, ¶25]; 
generating a list of any observed non-cellular wireless local area networks and observed cellular networks [Hsu, Figure 2, 222, ¶25 (generating a report of observed APs/WLANs)]; 
sending the list to the voice service access controller via the non-cellular wireless local area network interface [Hsu, Figure 2 WLAN Measurement report 222, ¶25 (At step 222, UE 202 sends measurement reports with corresponding AP ID, such as SSID, BSSID, and HESSID, to eNB 203. * Alternatively, the AP can send reports to the eNB directly if such an interface exists.*)];
 receiving an identity of one of the listed non-cellular wireless local area networks or the observed cellular networks from the voice service access controller, the identified network representing an candidate network for accessing the voice service; and enabling the respective cellular network base station or the non-cellular wireless network interface associated with the identified network to access 
However, regarding the UE accessing a voice service via a cellular network, Figure 1 of Yerra depicts a  mobile device (UE 102) to access a voice service available at a cellular network (Cell network represented by a RAN component 206), the mobile device having a cellular network interface (Cellular wireless circuitry 104A) for accessing the voice service via a cellular network base station(206)  and a non-cellular wireless local area network interface (Non-Cellular wireless circuitry 104B) for accessing the voice service via a wireless routing device (208) and a cellular network gateway (212) [Yerra, Figure 2]. Yerra also teaches connecting to a non-cellular wireless local area network of the wireless routing device [Yerra, Figure 2 (UE established connection to Non-3GPP IP Wireless Access Point 208) ¶16, Lines 24-27 and 35+]; and it additionally teaches sending a request to the cellular network gateway to access the voice service [Yerra, ¶40]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be 
However Lind teaches receiving a request from a voice service access controller, for any observed wireless local area networks and cellular networks [Lind, ¶26 (The ANDSF policies are received from a server which act as a request to measure and evaluate APs and BSs coverage with respect to the WIFI and 3GPP networks) ¶8-¶10]; 
generating a list of any observed non-cellular wireless local area networks [Lind, ¶31] and observed cellular networks [Lind, ¶50];
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Hsu, in view of Yerra indicating a method and system of accessing networks for performing network discovery and measurement of quality metrics to be evaluated for traffic steering/network connection purposes, with the teachings of Lind, indicating that the UE may receive a request from a controller for any observed wireless LANs and Cellular networks. The resulting benefit of the combination would have been the ability to autonomously and proactively seek out the best quality connections to networks that will continue provide the end-user with enhanced coverage and preferred signal quality during calls to improve the overall perceived user experience.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467